Citation Nr: 1415343	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-26 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from March 1954 to December 1957, and from July 1959 to October 1979.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.

In March 2014, the Veteran testified before the undersigned at a Travel Board hearing held at the Seattle RO.  A transcript has been incorporated into the record.
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, he set foot in the Republic of Vietnam (RVN) during the Vietnam War Era and is presumed to have been exposed to herbicides.
2.  The Veteran is diagnosed with CAD, a form of ischemic heart disease, as well as prostate cancer.  

3.  The medical evidence demonstrates that the Veteran's erectile dysfunction is a complication of his diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for CAD are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for erectile dysfunction, secondary to diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 1131, 5107A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duties to notify and assist is necessary.

The medical evidence of record shows that the Veteran is currently diagnosed with diabetes mellitus, CAD, prostate cancer, and erectile dysfunction.  He attributes these disabilities to exposure to herbicides during service.  Specifically, he asserts that while stationed aboard the USS Midway in November 1972, he went on (temporary additional duty) TAD during which he spent three to four days in Da Nang, Vietnam.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

VA law further provides for secondary service connection.  In this regard, service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

Generally, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who, during active military, naval, or air service, served in the RVN during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.   38 U.S.C.A. § 1116(f). 

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.   38 C.F.R. § 3.313.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (providing that, even where a veteran did not serve upon the landmass of Vietnam, he is always "free to pursue his claim that he was actually exposed to herbicides while" in service.). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, CAD, and prostate cancer, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116, and 38 C.F.R. §§ 3.307(d), 3.309(e). 

The Veteran's service personnel records show that he was stationed aboard the USS Midway (CVA-41) for certain periods in 1971, 1972, and 1973.  

There is no official evidence to support the Veteran's contentions that he went ashore to RVN in November 1972.  A response from the Joint Service Records Research Center (JSRRC) was inconclusive.  It was unable to determine whether or not the Veteran ever set foot in the RVN as claimed.  However, there is no conclusive proof to the contrary either.

What is conclusive is that the USS Midway was near the RVN during the time period in question.  In this regard, the JSRRC reviewed the command history for the USS Midway which indicated that such ship was in the official waters of Vietnam in November 1972, as relevant, and made port calls in Subic Bay, Republic of Philippines, Hong Kong, and Singapore.  Although there is no documentation showing that anyone departed the ship in Da Nang on TAD, the Veteran is competent to report that he set foot in RVN during his military service.  To support his statement, he submitted an October 2009 buddy statement from W.H. who stated the Veteran was on TAD orders from the USS Midway through Da Nang, Vietnam to Clark Air Force base in the Philippine Islands.  W.H. explained however that when the Veteran arrived in Da Nang, he learned that all flights out of Japan, Korea, and the Philippine Islands were cancelled due to typhoon weather conditions in the area.  After three nights in DaNang, an aircraft with personnel onboard returned to the USS Midway. W.H. also recalled that when the Veteran returned aboard the ship he was treated for insect bites believed to be picked up while in DaNang.  The Veteran's lay statements that he set foot in the RVN during his active duty military service are deemed credible. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran had in-country service in RVN and as such, it is presumed that he was exposed to herbicides, including Agent Orange.  Diabetes mellitus, CAD, and prostate cancer are diseases presumptively linked to such exposure.  Resolving any doubt in the Veteran's favor, service connection diabetes mellitus, CAD, and prostate cancer is warranted.  38 C.F.R. § 3.102.

In addition, a June 2008 VA-sponsored physician examined the Veteran and determined that the Veteran has erectile dysfunction that is at least as likely as not a complication of his diabetes.  Service connection is therefore warranted on a secondary basis.   

ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for coronary artery disease is granted.   

Service connection for prostate cancer is granted.

Service connection for erectile dysfunction is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


